Citation Nr: 1529832	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-26 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for burns to the hands.

2.  Entitlement to service connection for kidney disorder, to include as due to exposure to an herbicidal agent.

3.  Entitlement to service connection for high cholesterol, to include as due to exposure to an herbicidal agent.

4.  Entitlement to service connection for a positive tuberculosis test.

5.  Entitlement to service connection for enlarged prostate, to include as due to exposure to an herbicidal agent.

6.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to an herbicidal agent.

7.  Entitlement to service connection for hemorrhoids, to include as due to exposure to an herbicidal agent.

8.  Entitlement to service connection for scars, to include as due to exposure to an herbicidal agent.

9.  Entitlement to service connection for anemia, to include as due to exposure to an herbicidal agent.

10.  Entitlement to service connection for hypertension, to include as due to exposure to an herbicidal agent.

11.  Entitlement to service connection for asthma, to include as due to exposure to an herbicidal agent.

12.  Entitlement to service connection for a psychiatric disorder, including anxiety.

13.  Entitlement to service connection for a skin disorder, including dermatitis and eczema, to include as due to exposure to an herbicidal agent.

14.  Entitlement to service connection for a sleeping disorder, including sleep apnea, to include as secondary to service-connected disorder.

15.  Entitlement to service connection for gastroesophageal disorder, including gastroesophageal reflux disease.

16.  Entitlement to service connection for bilateral eye disorder, to include as due to exposure to an herbicidal agent.

17.  Entitlement to service connection for tinnitus.

18.  Entitlement to service connection for low back disorder.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1966, with additional service in the National Guard.  These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The issues of entitlement to service connection for a psychiatric disorder; a sleep disorder, including sleep apnea, to include as secondary to service-connected disorder; bilateral eye disorder; tinnitus; and low back disorder will be addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  During a November 2014 Board hearing, and before the Board promulgated a decision, the Veteran requested to withdraw the appeal as to the issues of entitlement to service connection for burns to the hands, kidney disorder, high cholesterol, positive tuberculosis test, enlarged prostate, erectile dysfunction, hemorrhoids, scars, anemia, hypertension, and asthma.

2.  The evidence of record does not include a current diagnosis of a skin disorder other than cellulitis, which has already been granted service connection.

3.  The evidence of record did not include a current diagnosis of a gastroesophageal disorder, including gastroesophageal reflux disease (GERD).


CONCLUSIONS OF LAW

1.   The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for burns to the hands have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for kidney disorder, to include as due to exposure to an herbicidal agent, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for high cholesterol, to include as due to exposure to an herbicidal agent, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

4.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for positive tuberculosis test have been met.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

5.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for enlarged prostate, to include as due to exposure to an herbicidal agent, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 20.202, 20.204 (2014).

6.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for erectile dysfunction, to include as due to exposure to an herbicidal agent, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 20.202, 20.204 (2014).

7.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for hemorrhoids, to include as due to exposure to an herbicidal agent, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 20.202, 20.204 (2014).

8.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for scars, to include as due to exposure to an herbicidal agent, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

9.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for anemia, to include as due to exposure to an herbicidal agent, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

10.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for hypertension, to include as due to exposure to an herbicidal agent, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 20.202, 20.204 (2014).

11.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to service connection for asthma, to include as due to exposure to an herbicidal agent, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

12.  A skin disorder, other than cellulitis for which service connection has already been granted, to include dermatitis and eczema, was not incurred in or due to his active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

13.  A gastroesophageal disorder, to include GERD, was not incurred in or due to his active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Burns to the Hands, Kidney Disorder, High Cholesterol, Positive Tuberculosis Test, Enlarged Prostate, Erectile Dysfunction, Hemorrhoids, Scars, Anemia, Hypertension, and Asthma

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

During the November 2014 Board hearing, the Veteran requested to withdraw the appeal as to the claim of entitlement to service connection for burns to the hands, kidney disorder, high cholesterol, positive tuberculosis test, enlarged prostate, erectile dysfunction, hemorrhoids, scars, anemia, hypertension, and asthma.  The Veteran's request to withdraw these issues was received by the Board prior to the promulgation of a decision.  38 C.F.R. § 20.204(a), (b)(3).  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to the Veteran's claims of entitlement to service connection for burns to the hands, kidney disorder, high cholesterol, positive tuberculosis test, enlarged prostate, erectile dysfunction, hemorrhoids, scars, anemia, hypertension, and asthma.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these claims and, thus, they are dismissed.

Skin and Gastroesophageal

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Prior to the initial adjudication of the Veteran's claim, the RO's May 2009 letter advised him of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, the duty to assist the Veteran has also been satisfied in this case.  Preliminarily, during a November 2014 Board hearing, the Veteran asserted that his service treatment records, at least in part, were involved in a fire at the National Personnel Records Center (NPRC) in 1973.  Despite this assertion, the RO submitted a request to NPRC for the Veteran's service treatment records in May 2009.  In June 2009, the records were forwarded to the RO.  There was no indication in the resulting report that the Veteran's service treatment records had been destroyed, even partially, due to a fire.  In October 2010, the RO submitted another request to NPRC for any records associated with the Veteran's alleged exposure to an herbicidal agent.  In November 2010, the RO received a reply from NPRC that no records were found; there was no indication that any such records had ever existed and were unavailable because they had been destroyed by a fire.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (holding that, when records in the possession of the government are unavailable through no fault of the Veteran, VA has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule).

The RO obtained the Veteran's service treatment and personnel records and his VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the service connection claim being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran was provided a VA examination in December 2012 with respect to his claimed skin disorder.  The examiner thoroughly reviewed the Veteran's relevant treatment records, considered the Veteran's statements, and administered clinical examinations, all of which allowed for a fully-informed evaluation of the claimed disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the December 2012 VA examination is adequate for purposes of adjudicating his service connection claim.

The Veteran was not provided a VA examination with respect to his claimed gastroesophageal disorder.  VA's duty to assist does not require the provision of a VA examination unless the evidence of record demonstrates a current diagnosis of the claimed disorder or persistent and recurrent symptoms thereof, neither of which was present with respect to the Veteran's claimed gastroesophageal disorder.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this matter, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009).

In May 2009, the Veteran submitted a claim of entitlement to service connection for cellulitis, to include as secondary to an in-service insect sting, as well as a claim of entitlement to service connection for "gastro reflux."  These claims were denied in a July 2010 rating decision.  

In September 2010, the Veteran submitted a claim of entitlement to service connection for dermatitis, to include as due to exposure to an herbicidal agent.  This claim was denied in an August 2012 rating decision.  

In September 2013, the RO issued a rating decision wherein it granted service connection for the Veteran's cellulitis; however, the denial of the Veteran's service connection claim for dermatitis was continued in a September 2013 statement of the case, as was the denial of his claim of entitlement to service connection for a gastroesophageal disorder.  The Veteran perfected an appeal, asserting that a current skin disorder and a current gastroesophageal disorder were incurred in or due to his active service.

The salient issue with respect to the Veteran's claims of entitlement to service connection for a skin disorder and a gastroesophageal disorder is whether the evidence demonstrates a current diagnosis of each.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

In December 2012, the Veteran underwent a VA examination to ascertain the presence of any skin disorder.  The examiner provided a diagnosis of cellulitis, as secondary to the Veteran's in-service insect sting.  The examiner was specifically directed to indicate whether the Veteran experienced any other skin disabilities, including dermatitis.  The examiner found that the Veteran did not have any other skin disorder beyond cellulitis.

The Veteran submitted a variety of treatment records wherein his skin was assessed; none of these records revealed the presence of a skin disorder, or symptoms thereof, including a rash or papules.  Indeed, these records showed that this skin was clear, normal, or within normal limits.  Further, according to a September 2010 VA treatment report, the Veteran reported dermatitis in the 1960s, but made no reference to a current skin disorder.  Moreover, there was no indication that the Veteran has been prescribed a topical cream to treat his symptoms.  In May 2014, the Veteran submitted a list of his prescription medications, none of which were described as a cream to treat a skin disorder.

During the November 2014 Board hearing, the Veteran testified that he experienced a rash around his mouth and on the sides of his face while in service.  The Veteran stated that he received treatment in service in form of a cream and instructions to drink water and stay out of sun.  The Veteran then testified that he had periodically experienced a similar rash ever since his active duty, but that no one has been able to definitively determine its nature.  However, the Veteran stated that it has been "diagnosed" as a variety of things, including contact dermatitis.  The Veteran testified that symptoms appear on his face, chest, or shoulder in the form of red bumps, patches, or pus filled blemishes.  He implied that he had been prescribed topical creams to treat his symptoms, some of which were effective in treating his symptoms.  The Veteran's spouse testified that she observed the rash, occasionally.

With respect to his alleged gastroesophageal disorder, the Veteran submitted and identified a variety of post-service treatment records.  None of these records demonstrates complaints of or treatment for a gastroesophageal disorder, including GERD.  However, a February 2013 letter from N. W., M.D., indicated that she had been the Veteran's primary care doctor for the previous 13 years and that he experienced "reflux."  Dr. W. did not provide any clinical findings demonstrating that the Veteran had been treated for "reflux," nor did she elaborate any further as to the nature or timing thereof.   This is significant because, according to a September 2010 VA treatment report, the Veteran endorsed a history of GERD in the 1960s, but made no mention of currently experiencing GERD or other gastroesophageal disorder.  As such, the Board finds that Dr. W.'s February 2013 "diagnosis" of "reflux" has no probative value, as it does not provide evidence of a current disorder.

During the November 2014 VA Board hearing, the Veteran testified that he was informed during his service that he had developed 2 ulcers.  He then asserted that his gastroesophageal disorder was due to those ulcers.  A review of the Veteran's service treatment records is negative for any diagnosis of or reference to ulcers.  The Veteran's service separation examination in May 1966 showed that he was clinically normal.  Further, in a contemporaneous report of medical history, the Veteran denied then or ever experiencing symptoms commonly associated with gastroesophageal disorder, including GERD.  As such, the Board finds that the Veteran's assertions as to the presence of ulcers upon separation to be contradicted by the evidence of record and, thus, they lack probative value.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate medical evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for a skin disorder, other than cellulitis, has not been presented and the appeal must be denied.

To the extent that the Veteran and his spouse assert that he has a skin disorder other than cellulitis, and to the extent that the Veteran claims to have a gastroesophageal disorder, to include GERD, the Board finds that diagnostic opinions are more suited to the realm of medical, rather than lay expertise.  Although the Veteran's and his spouse's statements as to the presence of lay observable symptoms are competent, determining whether a diagnosable skin or gastrointestinal disorder is present is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran or his spouse possess the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Consequently, lay assertions of a diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As the preponderance of the evidence is against finding a current diagnosis of a skin disorder other than cellulitis, or a gastroesophageal disorder, to include GERD, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for a skin disorder, to include dermatitis and eczema, and a gastrointestinal disorder, to include GERD, is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for burns to the hands is dismissed.

The claim of entitlement to service connection for kidney disorder, to include as due to exposure to an herbicidal agent, is dismissed.

The claim of entitlement to service connection for high cholesterol, to include as due to exposure to an herbicidal agent, is dismissed.

The claim of entitlement to service connection for a positive tuberculosis test is dismissed.

The claim of entitlement to service connection for enlarged prostate, to include as due to exposure to an herbicidal agent, is dismissed.

The claim of entitlement to service connection for erectile dysfunction, to include as due to exposure to an herbicidal agent, is dismissed.

The claim of entitlement to service connection for hemorrhoids, to include as due to exposure to an herbicidal agent, is dismissed.

The claim of entitlement to service connection for scars, to include as due to exposure to an herbicidal agent, is dismissed.

The claim of entitlement to service connection for anemia, to include as due to exposure to an herbicidal agent, is dismissed.

The claim of entitlement to service connection for hypertension, to include as due to exposure to an herbicidal agent, is dismissed.

The claim of entitlement to service connection for asthma, to include as due to exposure to an herbicidal agent, dismissed.

Service connection for a skin disorder, to include dermatitis and eczema, to include as due to exposure to an herbicidal agent, is denied.

Service connection for a gastroesophageal disorder, to include GERD, is denied.


REMAND

Psychiatric Disorder 

During the November 2014 Board hearing, the Veteran indicated that he received treatment for anxiety/anxiety disorder at the Jefferson Regional Hospital in Pine Bluff, Arkansas.  It does not appear as though the RO has undertaken efforts to obtain these records.  As such, the Board finds that a remand is required in order for the RO to undertake all reasonable efforts to obtain the Veteran's treatment records from Jefferson Regional Hospital.

Sleep Disorder and Low Back

The Veteran was not provided a VA examination pursuant to his claims of entitlement to service connection for his sleep disorder, including sleep apnea, or a low back disorder. 

A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The evidence of record includes current diagnoses of sleep apnea and low back disorder.

During the pendency of this appeal, service connection was granted for the Veteran's sinusitis.  Moreover, in a December 2014 letter, Dr. W. opined that the Veteran's sleep apnea "could" be related to his chronic sinusitis.  In the December 2014 letter, Dr. W. also opined that the Veteran's back pain "could" be related to prolonged standing associated with his service in the Military Police.  The Veteran's service personnel records show that that he served as an Air Policeman and Security Officer.  Further, the Veteran provided competent and credible testimony that his service in such a capacity involved prolonged standing.   As such, the Board finds that remanding these claims is required to provide the Veteran with VA examinations in order to satisfy VA's duty to assist.  Id.

Bilateral Eye Disorder

In January 2013, the Veteran underwent a VA examination to ascertain the presence of any right and/or left eye disorder and, if any, whether any was incurred in or due to his active duty, to include his alleged exposure to an herbicidal agent.  During the examination, the diagnoses were right eye amblyopia, "lazy" eye; glaucoma; cataracts; cupping of the optic discs; mild field contraction, right eye; dense, central corneal scar, right eye; and peripheral corneal scars, left eye.  

The examiner found that the dense, central corneal scar was etiologically related to an injury the Veteran sustained prior to his active duty.  The also examiner stated that the Veteran's right eye amblyopia was "thought to be present" since his childhood, without any further elaboration.  With regard to the Veteran's left eye corneal scars, the examiner simply stated that their cause was "undetermined."  The examiner ultimately, provided the following etiological opinion:

His is a difficult history to evaluate, but his cataracts, glaucoma, and amblyopia were not caused by his conjunctivitis.

The examiner did not provide an opinion as to the etiological relationship between the Veteran's optic disc cupping or right eye field restriction and his active duty.  Moreover, the etiological opinions provided with respect to right eye amblyopia, glaucoma, cataracts, and left eye peripheral corneal scars were conclusory and, thus, not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  

Additionally, with respect to the Veteran's left eye peripheral corneal scars, during the November 2014 Board hearing, the Veteran testified that the nature of his active duty service required him to be in relatively close proximity to military aircraft.  Given his proximity, the Veteran stated that he regularly experienced debris being blown into his face and eyes due to the engines of the aircraft.  The Veteran asserts that these experiences resulted in the left eye peripheral corneal scars.  The January 2013 VA examination did not consider this assertion.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  For these reasons, the Board finds that the January 2013 VA examination is not adequate and, thus, a remand in order to provide the Veteran another VA examination is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Tinnitus

In January 2013, the Veteran underwent a VA audiological examination to ascertain the presence of tinnitus and, if present, whether it was incurred in or due to his active duty.  After reviewing the Veteran's relevant history and the evidence of record, the examiner rendered a diagnosis of bilateral tinnitus.  The examiner then opined as follows:

[The Veteran's] hearing was excellent in the military and through 2005.  There was no mention of tinnitus in the [service medical records].

The examiner's opinion is predicted entirely on the Veteran's service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury, but relied on the service treatment records to provide a negative opinion).  Further, the examiner did not discuss the Veteran's assertion that he experienced tinnitus since he was exposed to in-service acoustic trauma.  For these reasons, the Board finds that the January 2013 VA audiological examination is inadequate and, thus, a remand to obtain a supplemental opinion is required.  See Barr, 21 Vet. App. at 311

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include the Veteran's relevant treatment records from the Jefferson Regional Hospital in Pine Bluff, Arkansas.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must provide the Veteran VA examinations with respect to a sleep disorder and low back disorder.  The evidence of record, in the form of electronic records must be made available to the examiners, and the examiners must specify in the examination report that these records have been reviewed.  The examiners must specify the dates encompassed by the electronic records that were reviewed.  

All necessary and appropriate tests must be performed and their results documented.  The examiners must fully describe all manifestations of any sleep disorder present, including sleep apnea, as well as any low back disorder present.  After examining the Veteran and reviewing the service and post-service treatment records, and with consideration of the Veteran's statements, the appropriate examiner must provide an opinion as to whether any previously or currently diagnosed sleep disorder was/were (a) incurred in or due to his active duty; or (b) caused or aggravated by his service-connected sinusitis.   

With respect to the Veteran's low back disorder, the appropriate examiner must provide an opinion as to whether any previously or currently diagnosed low back disorder was incurred in or due to his active duty.  In so doing, the examiner must specifically address the rigors of the Veteran's Military Occupational Specialty of Air Policeman/Security Police, especially prolonged standing.  

In rendering these opinions, the examiners must consider and discuss the Veteran's and his spouse's assertions of post-service symptoms and treatment.

The examiners must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must provide the Veteran a VA examination with respect to a bilateral eye disorder.  The evidence of record, in the form of electronic records, must be made available to the examiners, and the examiners must specify in the examination report that these records have been reviewed.  The examiners must specify the dates encompassed by the electronic records that were reviewed.  All necessary and appropriate tests must be performed and their results documented.  The examiners must fully describe all manifestations of any eye disorder present, including, but not limited to, right eye amblyopia, glaucoma, cataracts, bilateral corneal scars, optic disc cupping, and right eye field contraction.  

After examining the Veteran and reviewing the service and post-service treatment records, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any previously or currently diagnosed eye disorder was/were (a) incurred in or due to his active duty; or (b) pre-existed the Veteran's active duty and was aggravated therein.  If an eye disorder is congenital in nature, the examiner must opine as to whether the Veteran sustained a superimposed disability during his active duty.

In rendering these opinions, the examiners must consider and discuss the Veteran's assertion that his duty as an Air Policeman/Security Officer regularly exposed his to flying debris.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must forward the evidence of record, in the form of electronic records, to the January 2013 VA audiological examiner, or an appropriate substitute, in order to obtain a supplemental opinion.  After reviewing all of the relevant evidence of record, and with consideration of the Veteran's statements in the evidence of record, the examiner must provide an opinion as to whether the Veteran's current tinnitus was incurred in, due to, or is otherwise etiologically related to his active duty.  In so doing, the examiner must specifically consider and discuss the Veteran's use of small arms during his active duty as an Air Policeman/Security Officer, the Veteran's lay statements as to observable symptoms, both during his active duty and after his discharge.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must re-adjudicate the Veteran's claims on appeal, to include all relevant evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


